[J-62-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT




JOHN J. DOUGHERTY,                             :   No. 6 EAP 2015
                                               :
                    Appellant                  :   Appeal from the Judgment of the
                                               :   Superior Court entered on 8/14/14 at
              v.                               :   No. 1333 EDA 2012 affirming the order
                                               :   entered on 4/11/12 in the Court of
KAREN HELLER,                                  :   Common Pleas, Civil Division,
                                               :   Philadelphia County at No. 00699
                    Appellee                   :   December Term 2009
                                               :
                                               :   ARGUED: May 9, 2016




                                CONCURRING STATEMENT

SENIOR JUDGE LEADBETTER                                        DECIDED: June 14, 2016



       I join in the thoughtful opinion of the court. I write separately simply to emphasize

that, with respect to the second prong of the collateral order doctrine, appellant’s

asserted claims of harm are simply too speculative to evaluate. Had the deposition gone

forward and some concrete and substantial invasion of privacy occurred, application of

the doctrine might have been in order. However, in the present posture it is impossible

to say that appellant has any interest at all to protect, let alone one “too important to be

denied review.”